Case 8:14-cr-00521-JDW-AEP Document 438 Filed 07/07/20 Page 1 of 5 PageID 8614




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                          Case No. 8:14-cr-521-T-27AEP

 EDWARD NEIL FELDMAN
 _______________________________/

                                              ORDER

        BEFORE THE COURT is Defendant Feldman’s pro se “Motion to Reduce Sentence or

 For Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)” (Dkt. 434), and the United

 States’ response (Dkt. 437). Upon consideration, the motion is DENIED.

        Feldman stands convicted of one count conspiring to distribute controlled substances

 without a legitimate medical purpose, one count conspiring to commit money laundering, three

 counts of illegal monetary transactions, and three counts of distributing controlled substances,

 without a legitimate medical purpose, to three individuals resulting in their deaths. (Dkt. 333). He

 was sentenced to 300 months imprisonment. (Id.). His convictions were affirmed on appeal, but

 the sentences he received on three counts were vacated. (Dkt. 406). He was resentenced to 240

 months imprisonment and an amended judgment was entered. (Dkt. 415). That judgment is

 currently on appeal. (Dkt. 428).

        Feldman seeks compassionate release based on what he contends are “extraordinary and

 compelling” reasons. Construing his motion liberally, he contends that a sentence reduction is

 warranted because his “personal circumstances have changed throughout the years.” (Dkt. 434 at

 1). He asserts that he suffers from hypertension, diabetes, morbid obesity, arrythmia, and a




                                                  1
Case 8:14-cr-00521-JDW-AEP Document 438 Filed 07/07/20 Page 2 of 5 PageID 8615




 myocardial infraction, and that these “[c]onditions . . . put his life at risk from COVID-19

 infection.” (Id.). He requests that his sentence be reduced to time served. (Id. at 9).

         The First Step Act amended § 3582(c)(1)(A) to permit a defendant to seek compassionate

 release after fully exhausting administrative remedies following the failure of the Bureau of

 Prisons to bring a motion on behalf of the defendant, or 30 days after requesting the warden of the

 facility to bring such a motion, whichever is earlier. See First Step Act of 2018, § 603(b). Feldman

 contends that he filed a request with the prison to bring a motion on his behalf more than 30 days

 ago, but “the warden has not done so.” 1 (Dkt. 434 at 3). He further contends, “the COVID-19

 pandemic generates an exception to [§ 3582(c)(1)(A)’s] waiting period.” (Id. at 3 n.2). In its

 response, the United States argues that Feldman has failed to exhaust his administrative remedies.

 Specifically, it contends that he “has not filed any such request [with the warden] based on

 COVID-19 concerns” and that his motion for compassionate release “based on COVID-19” should

 not be considered until he has appealed the warden’s denial “or after 30-day lapse from such an

 appeal.” (Dkt. 437 at 10; Dkt. 437-2).

         Upon review, at least 30 days have elapsed since the warden received Feldman’s only

 request for compassionate release based on his age and medical issues. Accordingly, pursuant to

 18 U.S.C. § 3582(c)(1)(A), he could submit a motion seeking compassionate release, based on

 those same grounds, regardless of whether he appealed the warden’s decision. As noted, however,

 he now seeks compassionate release due to his “declining health and the COVID-19 pandemic.”

 (Dkt. 434 at 1). While he properly pursued administrative relief before he filed this motion for



          1
            Indeed, in September 2019, Feldman requested that the Bureau of Prisons consider compassionate release
 based on his age and medical conditions. (Dkt. 437-1). On October 1, 2019, that request was denied and the denial
 included findings that his medical conditions were stable and that they did not affect his ability to function in a
 correctional setting. (Id.). He did not appeal that decision.


                                                         2
Case 8:14-cr-00521-JDW-AEP Document 438 Filed 07/07/20 Page 3 of 5 PageID 8616




 compassionate release, he has not exhausted his administrative remedies regarding his contentions

 based on COVID-19. 2 In any event, he fails to show extraordinary and compelling reasons to grant

 compassionate release.

         While the First Step Act provides for a sentence reduction based on “extraordinary and

 compelling circumstances,” the reduction must be “consistent with applicable policy statements

 issued by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What

 constitutes “extraordinary and compelling circumstances” is not defined, except that

 “[r]ehabilitation of the defendant alone” is insufficient. See 28 U.S.C. § 994(t).

         The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

 application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

 3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

 family circumstances; and (D) an extraordinary and compelling reason other than, or in

 combination with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt.




         2
            See United States v. Gray, No. 2:01-00007, 2020 WL 2132948, at *6 (S.D. Ala. May 4, 2020) (“[Defendant]
 has not presented any evidence that she made a request to the Warden for compassionate release based on her asthma
 and fear of exposure to COVID 19. Since she has not complied with the statute, the Court lacks authority to consider
 her motion.”); United States v. Mollica, No. 2:14-cr-329, 2020 WL 1914956, at *6 (N.D. Ala. Apr. 20, 2020) (“For a
 prisoner to file a motion for compassionate release under § 3582, the prisoner must first exhaust administrative
 remedies by seeking relief from the warden and having such relief either declined or ignored. While [defendant]
 properly pursued administrative relief before she filed her first motion for compassionate release based on her
 transabdominal mesh and fibroid, she has provided no indication that she exhausted her administrative remedies
 regarding her complaint about COVID-19. Therefore, she cannot properly bring her motion to this court.”) (internal
 citations omitted).

          To the extent Feldman contends that COVID-19 “generates an exception to the waiting period,” courts in
 this Circuit have rejected that contention. See United States v. Smith, No. 8:17-cr-412-T-36, 2020 WL 2512883, at *4
 (M.D. Fla. May 15, 2020) (finding that the court “does not have the authority to excuse the exhaustion or lapse
 requirement in § 3582(c)(1)(A), even in the midst of the COVID-19 pandemic”); United States v. Kranz, No. 2:18-
 CR-14016, 2020 WL 2559551, at *2-3 (S.D. Fla. May 20, 2020) (noting that district courts are split on whether a
 court may waive the exhaustion requirement in § 3582(c)(1)(A) and finding that, in the Eleventh Circuit, courts
 “cannot excuse a defendant’s failure to exhaust administrative remedies before the BOP prior to seeking relief under
 § 3582(c)(1)(A)”).


                                                          3
Case 8:14-cr-00521-JDW-AEP Document 438 Filed 07/07/20 Page 4 of 5 PageID 8617




 n.1. None of Feldman’s contentions fall within application notes (A)-(C). 3 Nor does he provide

 any medical documentation that supports his asserted medical conditions or a finding that the

 conditions make him unable to provide self-care. See United States v. Heromin, No. 8:11-CR-550-

 T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla. June 7, 2019) (noting that defendants cannot

 “self-diagnose their own medical conditions” and denying compassionate release due to absence

 of corroboration from medical provider that defendant is unable to provide self-care or suffers a

 serious medical condition); see also United States v. Dowlings, No. CR413-171, 2019 WL

 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (denying compassionate release where defendant asserted

 he was diagnosed with a brain tumor, but does not “indicate that he is unable to care for himself

 while incarcerated”).

         As for application note (D), to the extent Feldman contends this Court has discretion to

 consider what constitutes an extraordinary and compelling reason outside of the Sentencing

 Commission’s policy statement, courts in this Circuit have rejected this contention. See, e.g.,

 Smith, 2020 WL 2512883, at *6 (“general concerns about possible exposure to COVID-19 do not

 meet the criteria for an extraordinary and compelling reason under U.S.S.G. § 1B1.13”); United

 States v. Willingham, No. CR 113-010, 2019 WL 6733028, at *1 (S.D. Ga. Dec. 10, 2019).

 Although he cites the sentencing factors in 18 U.S.C. § 3553, in the absence of an extraordinary

 and compelling reason or other basis to warrant a reduction, this Court is without authority to

 reduce or modify his sentence. See (Dkt. 434 at 9-13); 18 U.S.C. § 3582(c)(1).

         In sum, none of Feldman’s reasons are encompassed within the “extraordinary and

 compelling” circumstances in the policy statement of § 1B1.13, even if considered in combination

 with the criteria in the application notes. These reasons are not, therefore, consistent with the policy


         3
           Although 80-years old, Feldman does not qualify for compassionate release under application note (B), as
 he has only served four years of his 20 year sentence. See § 1B1.13 cmt. n.1(B).

                                                         4
Case 8:14-cr-00521-JDW-AEP Document 438 Filed 07/07/20 Page 5 of 5 PageID 8618




 statement in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling

 reasons or any other basis to grant compassionate release, the Court is without authority to grant

 relief, and the motion for sentence reduction is DENIED.

         DONE AND ORDERED this 7th day of July, 2020.


                                              /s/ James D. Whittemore
                                              JAMES D. WHITTEMORE
                                              United States District Judge

 Copies to: Defendant, Counsel of Record




                                                 5
